Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:  The office notes the previous rejection of the closest subject matter to the amendment was to claims 10 and 13 previously rejected under Stoll in view of Cerola and Athanassiu.  Cerola which was relied upon for teaching the feature cannot meet the new amendment which now lists the limitation requirement wherein the valve actuator in a decoupled position is prevented from being delivered to said turbo pump and wherein a source of said initial volume of air comprises a reservoir operable to receive air when in said decoupled position, and sealed dur4ing transition from decoupled to vent to form the stored volume.  Cerola does not perform the sealing operation during transition nor would it be modifiable, as Applicant noted on Page 7, of the submitted arguments.  This feature in combination with the paired actuators and turbopump structure as required in the claim is not met in the art sought and searched, at least not wherein the operative initial and decoupled and delivery states operate as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the presence of claims 17 and 18 directed to Group 2 non-elected without traverse.  As no previously identified generic claim has been amended into claim 1, there is no identified generic linking claim. Accordingly, claims 17 and 18 have been cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745